Citation Nr: 1537889	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral leg disability, identified as bilateral stress fractures.  

2. Entitlement to service connection for stress fractures, bilateral legs.

3. Entitlement to service connection for a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen the claim for service connection for stress fractures, bilateral legs.  This matter further comes before the Board from an August 2010 rating decision in which the RO denied entitlement to service connection for TBI.

In July 2015, the Veteran testified at a videoconference hearing at the RO, before the undersigned Veterans Law Judge.  

In August 2015, the Veteran filed a formal claim for service connection for bilateral knee pain, bilateral hearing loss, and tinnitus.  As these issues have been raised by the record but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for stress fractures, bilateral legs and TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By October 2006 rating decision, the RO denied entitlement to service connection for stress fracture, bilateral legs, essentially based on findings that there was no showing of a current diagnosis.  The Veteran was notified of the October 2006 rating decision, but he did not appeal, and it became final.  It is the last final disallowance of that claim. 

2. Evidence received, since the RO's final October 2006 rating decision, is not cumulative, and raises a reasonable possibility of substantiating the claim for service connection for stress fracture, bilateral legs.


CONCLUSION OF LAW

Evidence received since the October 2006 RO rating decision is new and material as to the request to reopen the claim for service connection for stress fracture, bilateral legs; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board has considered the VCAA but finds that, given the favorable action taken below, no further analysis of the development of this claim is necessary at this time.

	(CONTINUED ON NEXT PAGE)


II. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

By October 2006 rating decision, the RO denied entitlement to service connection for stress fracture, bilateral legs, essentially based on findings that there was no showing of a current diagnosis.  The Veteran did not appeal this decision and it became final. 

The evidence of record at the time of the October 2006 RO rating decision included service treatment records (STRs) and a VA examination report dated in August 2006.  STRs showed that the Veteran was treated for stress fractures of his right and left femur and right tibia.  On the VA examination in August 2006, the Veteran reported he had been suffering from bilateral tibia stress fractures since 2003.  It was noted that he failed to report for scheduled x-rays.  The examiner found that for the claimed condition of bilateral leg condition, a diagnosis was not possible because there were no objective findings.

Evidence received since the October 2006 decision consists of VA treatment records, a VA examination report, and statements and testimony from the Veteran.  On a VA examination in March 2012, it was noted that the Veteran had documented bilateral lower leg pain since 2002 in service, and that a bone scan in April 2004 showed bilateral tibial stress fractures.  At the time of the VA examination, x-rays revealed no radiographic evidence for a stress fracture, normal radiograph.  The diagnosis was stress fractures, resolved.  The examiner noted that it had been over seven years since the Veteran was diagnosed with stress fractures, and that review of CPRS showed no reports of anterior shin pain or lower extremity pain (other than knee pain, which was not service connected).  The examiner opined that the claimed anterior leg pain was less likely than not related to the Veteran's in-service anterior tibial stress fractures.  On a VA treatment record dated in February 2014, the Veteran was seen for follow up for an unrelated condition, but in the medical history portion it was noted that he had "stress fractures in both of his legs that resulted from his military service".  At the July 2015 hearing, the Veteran testified that after service, he received treatment related to his stress fractures and also had x-rays which showed stress fractures, at the San Francisco VA Medical Center (VAMC).  He testified that he also received treatment, including orthotics, and pain medication from the Ukiah VA clinic.  

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In reviewing the evidence of record since October 2006, the Board concludes that the Veteran's testimony in 2015 is credible, and is therefore new, in that the substance of the testimony was not previously considered in the October 2006 RO rating decision, and, is material, because his testimony regarding treatment records showing a current disability specifically relates to an unestablished fact necessary to substantiate the claim.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the newly reopened claim for service connection for bilateral leg disability, identified as bilateral stress fractures, must be remanded for further development.


ORDER

New and material evidence having been received, the claim for service connection for bilateral leg disability, identified as bilateral stress fractures, is reopened; to this extent only the appeal is granted.


REMAND

As noted above, at the hearing in July 2015, the Veteran testified that after service, when he filed this claim, he received treatment related to his stress fractures, and also had x-rays which showed stress fractures, at the San Francisco VAMC.  He also testified that he received treatment, including orthotics, and pain medication from the Ukiah VA clinic.  Review of the record shows that some treatment records have been obtained from the San Francisco VAMC as well as the Ukiah VA facility; however, it is unclear whether there may be additional pertinent records.  Records generated by VA facilities that may impact a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As any such VA records could be relevant to the Veteran's claim, on remand, an attempt to obtain any such pertinent records should be made.  38 U.S.C.A. § 5103A(b),(c).  

Further, with regard to the claim for service connection for TBI, in a substantive appeal (VA Form 9) received in August 2015, the Veteran indicated that he wanted a videoconference hearing.  Because the Board may not proceed with adjudication of the Veteran's claim without affording him an opportunity for this hearing, and videoconference hearings are scheduled by the RO, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain VA treatment records for the Veteran, dated from January 2006 to the present, from the San Francisco VAMC and the Ukiah VA facility, for any treatment related to a bilateral leg disability and/or stress fractures.  Negative replies should be requested

2. If the above development results in obtaining medical evidence of a current leg disability and/or stress fractures of the legs, then schedule the Veteran for an appropriate VA examination in order to obtain an etiological opinion regarding any leg disability.  The Veteran's claims folder (which has been entirely converted to the electronic system in the Veterans Benefits Management System (VBMS)) must be made available to and reviewed by the examiner, and that fact must be noted within the context of the opinion.  The examiner should be asked to provide an opinion as to whether any current leg disability is at least as likely as not (50 percent probability or greater) related to the stress fractures, bilateral legs, for which he was treated in active service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

3. After completion of the above, readjudicate the remaining issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate SSOC, provided an opportunity to respond, and the case should thereafter be returned to the Board for further consideration, as appropriate.

4. With regard to the claim for service connection for TBI, schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


